         Case 1:19-cv-00114-KGB Document 86 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRISTOPHER EVERETT                                                                     PLAINTIFF
ADC #152664

v.                             Case No. 1:19-cv-00114-KGB-JJV

DEVON DITTO, Jailer,
Independence County Jail, et al.                                                    DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Christopher Everett’s complaint and amended complaint are dismissed without prejudice (Dkt.

No. 2, 15). The relief sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an in forma pauperis appeal taken from the Order and Judgment dismissing this action is

considered frivolous and not in good faith.

       So adjudged this 25th day of March, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
